Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to filing of the continuation application on 12/26/2019.
Claims 1-8 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 reciting “the thin film transistor includes … formed on the substrate” and “the light-blocking layer is disposed between the substrate and the source and drain electrodes” renders the claim indefinite because it is unclear if the two instances of “the substrate” are referring to the same substrate. Independent claim 1 recites an OLED wherein the transmittance area is not covered by the cathode. Therefore, as best understood, claim 1 refers to the disclosed embodiment depicted in FIGs. 5-6, wherein the cathode 222 is formed in the pixel area PC+EA but not in the transmittance area TA. In this embodiment, the light blocking layer 31 shown in FIG. 6 is formed between the upper substrate 2 and the source and drain electrodes 216,218. However, the components of the TFT is formed on the lower substrate 1. There does not exist a substrate such that the TFT are formed on said substrate and the light blocking layer are also between said substrate and s/d electrodes of the TFT. The two instances 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 and 3-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Asano US 2010/0149077 A1. 

    PNG
    media_image1.png
    558
    692
    media_image1.png
    Greyscale


a substrate 14 including a pixel area 5, and a transmittance area 25D that is adjacent to the pixel area 5; 
a light sensor 7 communicating a light signal L1D through the transmittance area 25D; 
wherein the pixel area 5 includes an anode 11, a cathode 13, and an emission layer 12 interposed between the anode 11 and the cathode 13, 
wherein the transmittance area 25D is substantially not covered by the cathode 13.

In re claim 3, Asano discloses (e.g. FIG. 9) the substrate 14 is disposed between the light sensor 7 and the cathode 13.

In re claim 4, Asano discloses (e.g. FIG. 9) the reflective electrode 13 can be formed according to the reflective electrode 13D in FIG. 3 (¶ 95) having a lamination of a transparent electrode 13DT and a reflective electrode 13DR (¶ 72). As such, the lower transparent electrode of laminate electrode 13 teaches the claimed “cathode”, while the upper reflective electrode of the laminate electrode 13 teaches a light-blocking layer, wherein the light-blocking layer includes opening portion corresponding to the transmittance area 25D (since the reflective electrode is not formed in region 25D).

In re claim 5, Asano discloses (e.g. FIG. 9) the light-blocking layer (upper reflective electrode of the laminate electrode 13; ¶ 72,95) is disposed between the substrate 14 and the cathode (lower transparent electrode of the laminate electrode 13).

In re claim 6, Asano discloses (e.g. FIG. 9) further comprising a thin film transistor 9 connected to the anode 11, wherein the thin film transistor 9 includes an active layer (layer .

Claim(s) 1-2 and 4-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matsumoto US 2010/0155578 A1 (Matsumoto).

    PNG
    media_image2.png
    543
    728
    media_image2.png
    Greyscale

In re claim 1, Matsumoto discloses (e.g. FIGs. 1 & 4) an organic light-emitting display device 2, comprising: 
a substrate 10 including a pixel area A1, and a transmittance area A2 that is adjacent to the pixel area A1; 
a light sensor 15 communicating a light signal L2 through the transmittance area A2; 
wherein the pixel area A1 includes an anode 242, a cathode 271, and an emission layer 18 interposed between the anode 242 and the cathode 271, 


In re claim 2, Matsumoto discloses (e.g. FIG. 1) wherein the pixel area A1 further comprises a plurality of pixels A1, wherein the plurality of pixels A1 are separate from each other by having the transmittance area A2 therebetween.

In re claim 4, Matsumoto discloses (e.g. FIG. 4) further comprising a light-blocking layer 27 (light-shielding material around peripheral of 18, ¶ 90), wherein the light-blocking layer 27 includes opening portion (light transmittance region in same layer as wall 27 overlapped with 15; ¶ 90) corresponding to the transmittance area A2.

In re claim 5, Matsumoto discloses (e.g. FIG. 4) the light-blocking layer 27 (light-shielding material around peripheral of 18, ¶ 90) is disposed between the substrate 10 and the cathode 271.

In re claim 6, Matsumoto discloses (e.g. FIG. 4) further comprising a thin film transistor 12 connected to the anode 242, wherein the thin film transistor 12 includes an active layer 121, a gate insulating layer 122, a gate electrode 123, an interlayer insulating layer 13, and source and drain electrodes 133,134 which are sequentially formed on the substrate 10, wherein the light-blocking layer 27 (light-shielding material around peripheral of 18, ¶ 90) is disposed between the substrate 26 (as best understood, this is a different substrate from substrate 10; no particular substrate claimed to distinguish over element 26 taught by Matsumoto) and the source and drain electrodes 133,134.

In re claim 7, Matsumoto discloses (e.g. FIG. 4) the light-blocking layer 27 (light-shielding material around peripheral of 18, ¶ 90) includes a black matrix material (light-shielding 

In re claim 8, no particular CCD sensor or CMOS sensor has been claimed that would distinguish over Matsumoto sensor comprising photodiodes 15 driven by MOS transistors 11.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Asano as applied to claim 6 above, and further in view of Matsumoto US 2010/0155578 A1 (Matsumoto).
In re claim 7, Asano discloses (e.g. FIG. 9) the light-blocking layer is the upper reflective electrode of the laminate electrode 13 (¶ 72,95). Asano does not explicitly disclose the material of the reflective electrode 13DR to include at least one metal of Ag, Mg, Al, Pt, Pd, Au, Ni, Nd, Ir, Cr, Li, Ca, Mo, and alloys thereof or includes a black matrix material.
However, Matsumoto discloses an OLED display (see FIG. 4) comprising a reflective electrode 271 that is composed of aluminum as the effective light-reflective material (¶ 81). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form Asano’s reflective electrode using aluminum (Al) since aluminum is a known high reflective conductive material. As such, it would obvious to use Al to optimize the reflectivity and thus improve light extraction in the OLED. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,860,027 B2 in view of Matsumoto US 2010/0155578 A1 and Nakamura et al. US 2011/0102308 A1
Claim 1 is taught by US 8,860,027 claiming “an OLED display comprising a first substrate including a plurality of pixel regions, each … including a pixel area … and a transmittance area; … a sensor array … to receive externa light” (claim 1) and “a first electrode (anode), … a second electrode (cathode), and organic layer … between the first electrode and the second electrode” (claim 2). US 8,860,027 further claims the second electrode (cathode) is reflective (claim 2). US 8,860,027 does not explicitly claim “the transmittance area is substantially not covered by the cathode”.
However, Matsumoto teaches a OLED display (FIG. 4) comprising a reflective cathode 271 that is formed in the pixel area A1 but not in the transmittance area A2 in order to allow transmission of external light L2 through to the sensor. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the reflective second electrode as claimed by US 8,860,027 such that “the transmittance area is substantially not covered by the second electrode (cathode)” in order to allow transmission of light as taught by Matsumoto. 

Claim 3 is taught by claim 6 of US 8,860,027.
Claim 4 is taught by claim 1 of US 8,860,027. 
Claim 5 is taught by claim 6 of US 8,860,027.
Claim 6 is taught by claim 2 of US 8,860,027.
Claim 7 is taught by claim 3 of US 8,860,027.
Claim 8 is obvious of Nakamura teaching (FIG. 2) an imaging unit 20 can be CCD or CMOS sensor (¶ 51). It would be obvious to implement CCD or CMOS sensor as the sensor array claimed in US 8,860,027 for high speed imaging.

Claims 1-3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,796,702 B2 in view of Nakamura et al. US 2011/0102308 A1.
Claim 1 is taught by US 8,796,702 claiming “an OLED display comprising a substrate; a plurality of pixels … each having a first region configured to emit light and a second region configured to transmit light; … “first electrodes (anode), a second organic layer ... including an emission layer …; and a second electrode (cathode) only on the third organic layer” (claim 1). US 8,796702 does not explicitly claim “a light sensor communicating a light signal through the transmittance area”.
However, Nakamura teaches OLED display (e.g. FIG. 2) having an imaging unit 20 for sensing light transmitted through the display panel. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form an imaging unit to detect the light transmitted through the transmittance area claimed by US 8,796702.

Claim 3 is obvious in view of Nakamura teaching (FIG. 2) the substrate 40 is disposed between the light sensor 20 and the cathode 62.
Claim 8 is obvious in view of Nakamura teaching (FIG. 2) the imaging unit 20 can be CCD or CMOS sensor (¶ 51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815